Title: Preface to Cato’s Moral Distichs, [18 December 1735]
From: Franklin, Benjamin
To: 


[December 18, 1735]
The Printer to the Reader.
The Manuscript Copy of this Translation of Cato’s Moral Distichs, happened into my Hands some Time since, and being my self extreamly pleased with it, I thought it might be no less acceptable to the Publick; and therefore determined to print it as soon as I should have convenient Leisure and Opportunity. It was done by a Gentleman amongst us (whose Name or Character I am strictly forbid to mention, tho’ it might give some Advantage to my Edition) for the Use of his own Children; But in my Opinion, it is no unfit or unprofitable Entertainment for those of riper Years. For certainly, such excellent Precepts of Morality, contain’d in such short and easily-remember’d Sentences, may to Youth particularly be very serviceable in the Conduct of Life, since there can scarce happen any Affair of Importance to us, in which we may need Advice, but one or more of these Distichs suited to the Occasion, will seasonably occur to the Memory, if the Book has been read and studied with a proper Care and Attention.
When I obtained Leave to make this Publication, I procured also the following Account of the Author and his Work: for I thought something of the kind necessary to be prefix’d to it.
In most Places that I am acquainted with, so great is the present Corruption of Manners, that a Printer shall find much more Profit in such Things as flatter and encourage Vice, than in such as tend to promote its contrary. It would be thought a Piece of Hypocrisy and pharisaical Ostentation in me, if I should say, that I print these Distichs more with a View to the Good of others than my own private Advantage: And indeed I cannot say it; for I confess, I have so great Confidence in the common Virtue and Good Sense of the People of this and the neighbouring Provinces, that I expect to sell a very good Impression.
